Citation Nr: 1201623	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-30 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for residuals of discogenic disease of the lumbosacral spine with radiculopathy.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran had active service from January 1967 to December 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to TDIU is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is not productive of unfavorable ankylosis or incapacitating episodes. 

2.  The medical evidence reflects clinical findings of left lower extremity radiculopathy equivalent to mild incomplete paralysis of the sciatic nerve. 

3.  The medical evidence reflects clinical findings of right lower extremity radiculopathy equivalent to mild incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for residuals of discogenic disease of the lumbosacral spine is not warranted.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a , Diagnostic Code 5237 (2011). 

2.  The criteria for a separate 10 percent rating for radiculopathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for a separate 10 percent rating for radiculopathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270  (Fed. Cir. 2009). 

Substantially compliant notice was provided in October 2007 and September 2008, and the claim was readjudicated in a December 2009 supplemental statement of the case.  Mayfield, 444 F.3d at 1333. 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant physical examination regarding the severity of his disabilities.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

Increased Evaluation

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). 

Service connection for lumbosacral strain was granted in an April 1969 rating decision.  An initial noncompensable evaluation was assigned from December 1968.  An October 1973 rating decision increased the evaluation to 20 percent from July 1973.  A November 1978 rating decision reduced the evaluation to 10 percent effective from February 1979.  A July 1999 rating decision increased the evaluation of the low back disability, now characterized as residuals of diskogenic disease, lumbosacral spine, with left S1 radiculopathy, to 40 percent from June 1998.  The Veteran filed his present claim for increased evaluation in September 2007.  The January 2008 rating decision on appeal denied an evaluation in excess of 40 percent.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes).   The general rating formula provides as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine, 100 percent.

Unfavorable ankylosis of the entire thoracolumbar spine, 50 percent. 

Forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, 40 percent.

Note (1) of the general rating formula instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (5) instructs that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides as follows: 

With incapacitating episodes having a total duration of at least six weeks during the past 12 months, 60 percent.

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, 40 percent.

Note (1) to the formula for rating disc syndrome instructs that for purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243. 

In order for the Veteran to warrant the next higher disability rating under the general formula, the evidence must show, or more nearly reflect unfavorable ankylosis of the entire thoracolumbar spine.  That would require a showing that the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. 

The Veteran underwent L1 and L2 revision laminectomy and discectomy, and L1 and L2 intertransverse fusion in December 2005.

On VA orthopedic examination in November 2007, the Veteran reported low back pain with radiation into the right leg.  The examiner noted ranges of thoracolumbar spine motion as:  flexion, zero to 70 degrees; extension, zero to 30 degrees; lateral flexion, zero to 30 degrees bilaterally; and lateral rotation, zero to 30 degrees bilaterally.  On peripheral nerves examination, the Veteran reported numbness from the right midthigh to the mid shin in the anterior aspect of the right leg.  On examination, reflexes were 2+ and symmetric except for the right patellar and Achilles which were decreased.  There was decreased sensation to pain in the back of the right lower extremity but this was inconsistent.  The diagnosis was low back pain related to severe degenerative disease of the lumbar spine, residuals from multilevel lumbosacral radiculopathies.

In August and September 2008 the Veteran was treated for a subtle compression fracture of L4.  In January 2009, the Veteran was seen with back tightness and spasms following heavy outside yard work.  

On VA examination in November 2009, the Veteran reported increased low back pain with activities such as landscaping and plumbing.  The Veteran described low back pain shooting into the right thigh.  He reported no bowel or bladder incontinence.  The Veteran described flare-ups every one to two months lasting from three to seven days and causing extreme limitation of activities.  He reported that he used a walker during such flare-ups.  The examiner stated that there were no incapacitating episodes of spine disease.  On examination, there was no spinal ankylosis.  Muscle strength and tone were normal and there was no atrophy.  Light touch testing of the lower extremities was 0/2 bilaterally, and position sense was 0/2 bilaterally.  Knee jerk reflex was 1+ (hypoactive) bilaterally.  The examiner noted ranges of thoracolumbar spine motion (measured with a goniometer) as:  flexion, zero to 30 degrees; extension, zero to 20 degrees; left lateral flexion, zero to 12 degrees; right lateral flexion, zero to 15 degrees; left lateral rotation, zero to 20 degrees; and right lateral rotation, zero to 15 degrees.  All motions were accompanied by pain.  There was evidence of pain with repetitive motions but no additional limitations after three repetitions of ranges of motions.  The diagnoses were degenerative joint disease, lumbar spine; and degenerative disc disease, lumbar spine, with radiculopathy.  Nerves examination noted nerve dysfunction with absent paralysis and absent neuritis but neuralgia present.  

Review of the medical evidence during the appellate period shows that the Veteran has restriction of lumbar spine motion to 30 degrees, which is consistent with the current 40 percent rating.  The evidence, however, fails to show that the Veteran's condition is equivalent to unfavorable ankylosis of the thoracolumbar spine.  The record does not show that the Veteran's entire spine is fixed in flexion or extension or that he has difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching caused by his back disability. Therefore, an evaluation in excess of 40 percent is not warranted over any portion of the rating period on appeal due to limitation of motion. 

The rating criteria for the lumbar spine also provide for rating intervertebral disc syndrome based on incapacitating episodes.  Although the Veteran has been diagnosed as having degenerative disc disease, there is no evidence of incapacitating episodes as defined by the regulation of record.  VA examinations did not report such episodes in the Veteran's medical history.  Although there are VA treatment notes regarding back pain, there is no indication that the Veteran suffered from incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

As instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code.  Following a review of the claims file, the Board finds that separate rating for radiculopathy of each lower extremity is warranted under Diagnostic Code 8520.  The evidence of record shows that during the November 2007 VA examination the Veteran reported radiating pain, and the November 2009 VA examination found decreased reflexes in the lower extremities as well as decreased light touch and position sense bilaterally. 

Under diagnostic code 8520, a 10 percent rating is warranted when there is mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis.  A 40 percent rating is warranted when there is moderately severe incomplete paralysis.  A 60 percent rating is warranted when there is severe incomplete paralysis, with marked muscular atrophy.  Finally, an 80 percent rating is warranted when there is complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

The Board finds that the Veteran's neurological abnormality warrants a 10 percent rating for each lower extremity.  Neurological findings described above show no more than a mild manifestation of radiculopathy.  The VA examiner in November 2009 specifically noted neuralgia, but no neuritis or paralysis.  There is no basis for ratings in excess of 10 percent as the neurologic findings noted above show no more than mild impairment.  The Veteran has denied having bladder or bowel impairments.  Thus, higher evaluations are not warranted over any portion of the rating period on appeal. 

As explained above, the Board finds that based on the evidence of record and the benefit-of-the doubt doctrine, the Veteran's disability picture does not approximates the criteria required for a rating in excess of 40 percent for residuals of discogenic disease of the lumbosacral spine, but that the Veteran has separate right and left lower extremity radiculopathy which each warrants compensable disability ratings of 10 percent.  See 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note 1.  To this extent, the appeal is allowed. 


ORDER

An evaluation in excess of 40 percent for residuals of discogenic disease of the lumbosacral spine is denied.

A separate 10 percent evaluation for radiculopathy, left lower extremity, is granted.

A separate 10 percent evaluation for radiculopathy, right lower extremity, is granted.


REMAND

Further development is needed on the claim of entitlement to a TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied ,and VA must consider whether the veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The evidence indicates that the Veteran retired from the Postal Service in 2001, and he has reported that he stopped working in 2006 because of his service-connected back disability.  See, e.g., February 2008 notice of disagreement.  Thus, the Board finds that the Veteran has made a valid claim for TDIU and, as the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded for consideration.  Furthermore, although a VA examination was conducted in November 2009 and an assessment on the functional impact of the service-connected disability was obtained, the examiner did not provide an opinion as to whether the service-connected disability precluded the Veteran from obtaining or retaining gainful employment.  This opinion should be obtained.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

In requesting this development, the Board notes that with the above grant of separate 10 percent evaluations for right and left lower extremity radiculopathy, the Veteran is in receipt of a combined disability evaluation of 50 percent and, therefore, does not meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, consideration of an award of TDIU must take into account whether TDIU is warranted on an extraschedular basis.  The AMC/RO should consider whether the Veteran's claim should be submitted to the Director of Compensation and Pension for a determination as to whether a TDIU should be awarded on an extra-schedular basis. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the information and evidence necessary to establish entitlement to TDIU.  The Veteran should be asked to provide all relevant information concerning his employment history.  

2.  Ask the Veteran to identify any relevant records of VA treatment since October 2009, and private treatment since September 2008, and with his assistance, attempt to obtain copies of any such records of treatment.  

3.  Return the claims folder to the examiner who conducted the November 2009 VA joints examination (or, if unavailable, another appropriate VA reviewer)  In an addendum, the reviewer should provide an opinion as to whether it is at least as likely as not that the Veteran's lumbosacral spine disability with radiculopathy prevents the Veteran from obtaining or retaining gainful employment.  The examiner should acknowledge review of the claims file.  A complete rationale for any opinions expressed must be provided.

4.  Then adjudicate the issue of whether TDIU is warranted, to include consideration of whether referral for extraschedular consideration is warranted.  If TDIU is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


